Case 1:18-cv-00493-DKW-RT Document 14 Filed 01/18/19 Page 1 of 6   PageID #: 53



 CLARE E. CONNORS 7936
 Attorney General of Hawai’i
 JAMES E. HALVORSON              5457
 RICHARD H. THOMASON 5140
 Deputy Attorneys General
 Department of the Attorney
  General, State of Hawai’i
 235 South Beretania Street, 15th Floor
 Honolulu, Hawai’i 96813
 Telephone: (808) 587-2900
 Facsimile: (808) 587-2965
 E-Mail: james.e.halvorson@hawaii.gov
         richard.h.thomason@hawaii.gov
 Attorneys for Defendant
 RUSSELL A. SUZUKI,
 in his official capacity as the
 Attorney General of Hawaii

                     IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI’I
 PATRICIA GROSSMAN,                        CIVIL NO. 18-cv-00493 DKW-KSC
                Plaintiff,                 DEFENDANT RUSSELL A.
        vs.                                SUZUKI’S ANSWER TO [DN 1] THE
                                           COMPLAINT SEEKING
 HAWAII GOVERNMENT                         DECLARATORY RELIEF,
 EMPLOYEES                                 INJUNCTIVE RELIEF, AND
 ASSOCIATION/AFSCME LOCAL                  DAMAGES FOR DEPRIVATION OF
 152; DAVID LASSNER, IN HIS                FIRST AMENDMENT RIGHTS,
 OFFICIAL CAPACITY AS                      FILED ON DECEMBER 20, 2018;
 PRESIDENT OF THE UNIVERSITY               CERTIFICATE OF SERVICE
 OF HAWAII; AND RUSSELL A.
 SUZUKI, IN HIS OFFICIAL
 CAPACITY AS THE ATTORNEY
 GENERAL OF HAWAII,
                Defendants.


 19-00101/755750_1.DOC
Case 1:18-cv-00493-DKW-RT Document 14 Filed 01/18/19 Page 2 of 6                    PageID #: 54



        DEFENDANT RUSSELL A. SUZUKI’S ANSWER TO [DN 1] THE
     COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF,
     AND DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS,
                    FILED ON DECEMBER 20, 2018

        Defendant Russell A. Suzuki, 1 in his official capacity as the former Attorney

 General of the State of Hawai’i (hereinafter “AG”), by and through his attorneys,

 Clare E. Connors, Attorney General, and James E. Halvorson and Richard H.

 Thomason, Deputy Attorneys General, hereby files his Answer to the Complaint

 filed herein by Plaintiff Patricia Grossman (hereinafter “Plaintiff”) on December

 20, 2018, (hereinafter “Complaint”), as follows:

                                      FIRST DEFENSE

        The Complaint fails to state a claim against the AG upon which relief can be

 granted.

                                    SECOND DEFENSE

        1.      The AG admits the allegations contained in paragraphs 11, 13, and 18

 of the Complaint.

        2.      The AG denies the allegations contained in paragraphs 6, 8, 44, 46,

 53, 61, and 64 of the Complaint.

        3.      The AG is without knowledge or information sufficient to form a

 belief as to the truth or falsity of the allegations contained in paragraphs 3, 4, 5, 9,


 1
  On January 14, 2019, Clare E. Connors took office as the Attorney General for the State of
 Hawaii.


 19-00101/755750_1.DOC
                                                2
Case 1:18-cv-00493-DKW-RT Document 14 Filed 01/18/19 Page 3 of 6              PageID #: 55



 10, 12, 14, 15, 16, 17, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 42, 43, 45, 47,

 62, and 63 of the Complaint, and based upon such lack of belief, denies the same.

        4.      Paragraphs 1, 2, 31, 32, 33, 34, 35, 36, 38, 39, 40, 41, 49, 50, 51, 52,

 56, 57, 58, 59, 60, and 65 of the Complaint contain quotations of, and/or make

 affirmative assertions concerning the legal affect of various cases and statutes. In

 addition to noting the fact that the cases and statutes in question speak for

 themselves, the AG denies each of the above listed paragraphs because they call

 for legal conclusions.

        5.      In response to paragraph 7 of the Complaint, the AG denies

 “enforcing” Hawaii Act 007 as codified in 2018 in HRS, Section 89-4(c). Also

 denied is the claim that the AG is violating the Plaintiff’s First Amendment rights.

 The AG is without knowledge or information sufficient to form a belief as to the

 truth or falsity of the remainder of this paragraph, and denies same on that basis.

        6.      In response to paragraph 48 of the Complaint, the AG is without

 knowledge or information sufficient to form a belief as to the truth or falsity of

 Plaintiff’s claim that if, when she became a University of Hawaii employee, she

 had been given a choice between paying union dues or not, she would have chosen

 the latter. The AG thus denies this allegation on that basis. The AG also denies any

 implication, intentional or otherwise, set forth in this paragraph that the Janus

 decision therein has any sort of retroactive effect.



 19-00101/755750_1.DOC
                                             3
Case 1:18-cv-00493-DKW-RT Document 14 Filed 01/18/19 Page 4 of 6               PageID #: 56



        7.       With regard to paragraph 54 of the Complaint, the AG understands

 that on January 10, 2019 Defendant Hawaii Government Employees Association

 provided Plaintiff’s local legal counsel with a check purporting to represent a

 refund of all union dues deducted from Plaintiff’s pay from July 10, 2018 to the

 date thereof.

        8.       The AG denies any and all other remaining allegations in the

 Complaint not specifically admitted or responded too above.

                                     THIRD DEFENSE

        9.       Plaintiff has failed to exhaust administrative and contractual remedies.

                                    FOURTH DEFENSE

        10.      Plaintiff’s claims are non-justiciable and are not ripe.

                                     FIFTH DEFENSE

        11.      To the extent that the Plaintiff’s causes of action only implicate state

 law, the state has sovereign immunity from suit in federal court on purely state law

 claims.

                                     SIXTH DEFENSE

        12.      Plaintiff failed to mitigate damages, if any.

                                   SEVENTH DEFENSE

        13.      Portions of the claims are barred by applicable statutes of limitations.




 19-00101/755750_1.DOC
                                              4
Case 1:18-cv-00493-DKW-RT Document 14 Filed 01/18/19 Page 5 of 6             PageID #: 57



                                   EIGHTH DEFENSE

        14.    The doctrine of estoppel bars Plaintiff’s claims.

                                    NINTH DEFENSE

        15.    Plaintiff unreasonably failed to utilize available processes and

 procedures that would have prevented or corrected the alleged injuries of which

 Plaintiff complains.

                                   TENTH DEFENSE

        16.     Plaintiff has failed to name indispensible parties.

                                    ELEVENTH DEFENSE

        17.    The AG intends to rely upon the defense of qualified immunity.

                                  TWELFTH DEFENSE

        18.    The AG intends to rely upon any matter constituting an avoidance or

 affirmative defense as set forth in rule 8(c) of the Federal Rules of Civil Procedure,

 and will seek leave to amend this answer accordingly in the event it becomes

 aware of same during the course of discovery or trial in this action.

        WHEREFORE, the AG prays for the following:

        1.      That the Complaint filed herein to be dismissed, or in the alternative

 that Plaintiff take nothing by her Complaint;

        2.      That the AG be awarded costs, including reasonable attorneys’ fees;

 and



 19-00101/755750_1.DOC
                                             5
Case 1:18-cv-00493-DKW-RT Document 14 Filed 01/18/19 Page 6 of 6             PageID #: 58



        3.      That the Court award such further relief as may be proper.

        DATED:           Honolulu, Hawai’i, January 18, 2019.

                                                  /s/ Richard H. Thomason
                                                 JAMES E. HALVORSON
                                                 RICHARD H. THOMASON
                                                 Deputy Attorneys General

                                                 Attorneys for Defendant
                                                 RUSSELL A. SUZUKI,
                                                 in his official capacity as the Attorney
                                                 General of Hawai’i




 19-00101/755750_1.DOC
                                             6
